  Case 14-35048         Doc 28     Filed 02/05/19 Entered 02/05/19 10:33:07              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-35048
         ROCCO D DIAZ

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 09/26/2014.

         2) The plan was confirmed on 12/10/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/18/2018.

         6) Number of months from filing to last payment: 49.

         7) Number of months case was pending: 52.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $15,850.00.

         10) Amount of unsecured claims discharged without payment: $10,733.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-35048        Doc 28       Filed 02/05/19 Entered 02/05/19 10:33:07                     Desc Main
                                      Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor               $50,737.50
       Less amount refunded to debtor                            $355.87

NET RECEIPTS:                                                                                   $50,381.63


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $2,360.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $2,203.89
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,563.89

Attorney fees paid and disclosed by debtor:                 $1,640.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                Class    Scheduled      Asserted         Allowed        Paid         Paid
BANK OF AMERICA                  Unsecured           0.00           NA              NA            0.00       0.00
Bby/Cbna                         Unsecured         600.00           NA              NA            0.00       0.00
CAP ONE                          Unsecured           0.00           NA              NA            0.00       0.00
CAPITAL ONE                      Unsecured         660.00           NA              NA            0.00       0.00
CHICAGO FIREFIGHTERS CREDIT UN   Unsecured     42,009.00     40,286.39        40,286.39     40,286.39        0.00
CHICAGO HEALTH MEDICAL GROUP     Unsecured           0.00           NA              NA            0.00       0.00
CITIFINANCIAL MORTGAGE           Unsecured           0.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         638.00           NA              NA            0.00       0.00
ECP Services                     Unsecured         638.00           NA              NA            0.00       0.00
GE CAPITAL RETAIL BANK           Unsecured      2,615.00            NA              NA            0.00       0.00
HOLY CROSS HOSPITAL              Unsecured         444.00           NA              NA            0.00       0.00
IL LABORATORY MEDICINE ASSOC     Unsecured           1.00           NA              NA            0.00       0.00
ILLINOIS EMERGENCY MEDICINE      Unsecured           2.00           NA              NA            0.00       0.00
LUPE GOMEZ LANDSCAPING           Unsecured         600.00           NA              NA            0.00       0.00
LUPE GOMEZ LANDSCAPING           Unsecured         450.00           NA              NA            0.00       0.00
MACNEAL HOSPITAL                 Unsecured          26.00           NA              NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured            NA       1,403.57        1,403.57      1,403.57        0.00
PEOPLES GAS LIGHT & COKE CO      Unsecured         800.00           NA              NA            0.00       0.00
PILLARS                          Unsecured          25.00           NA              NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      2,615.00       2,782.01        2,782.01      2,782.01        0.00
QUANTUM3 GROUP LLC               Unsecured            NA         726.27          726.27        726.27        0.00
RADADVANTAGE APC                 Unsecured         400.00           NA              NA            0.00       0.00
Suburban Metabolic Institute     Unsecured          52.00           NA              NA            0.00       0.00
SYNCB CARE CREDIT                Unsecured      2,782.00            NA              NA            0.00       0.00
TD BANK USA                      Unsecured         527.00        619.50          619.50        619.50        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-35048         Doc 28      Filed 02/05/19 Entered 02/05/19 10:33:07                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $45,817.74         $45,817.74              $0.00


Disbursements:

         Expenses of Administration                             $4,563.89
         Disbursements to Creditors                            $45,817.74

TOTAL DISBURSEMENTS :                                                                      $50,381.63


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
